UNITED STA'I`ES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION AT DAYTON

MARK GRESCO,
Plaintiff, Case No.: 3:18-cv-243

vs.

COMMISSIONER District Judge Walter H. Rice

OF SOCIAL SECURITY, Magistrate Judge Michael J. Newman
Defendant.

 

ORDER AND ENTRY: (1) LIFTING THE STAY FOR THE PURPOSE OF
ADDRESSING THE JOINT MOTION TO REMAND; (2) GRANTING THE JOINT
STIPULATION FOR REMAND (DOC. 12); (3) REMAND]NG THIS CASE TO THE
COMMISSIONER UNDER THE FOURTH SENTENCE OF 42 U.S.C. § 405(g) FOR

FURTHER PROCEEDINGS; AND (4) TERMINATING THIS CASE ON THE COURT’S
DOCKET

 

This Social Security disability benefits appeal is presently before the Court on the parties’
joint stipulation to remand this case to the Commissioner for further administrative proceedings
pursuant to the Fourth Sentence of 42 U.S.C. § 405(g). Doc. 12. Based upon the stipulation of
the parties, and for good cause shown, IT IS ORDERED THAT: (1) the stay on this case is
LIFI`ED; (2) the ALJ’s non-disability finding is found unsupported by substantial evidence, and
the parties’ joint request for a remand (doc. 12) is GRANTED; (3) this case is REMANDED to
the Commissioner under the Fourth Sentence of 42 U.S.C. § 405(g) for further proceedings; and
(4) this case is TERMINATED upon the Court’s docket. The Clerk is ORDERED to enter
judgment accordingly

IT IS SO ORDERED.

Date: I-B\~(°l L/L,-/§..\

Walter H. Rice
United States District Judge

